
	
		I
		111th CONGRESS
		2d Session
		H. R. 4999
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Pitts, Mr. Posey, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  mandate that individuals purchase health insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Reclaiming Individual Liberty
			 Act.
		2.Repeal of
			 individual health insurance mandateSection 5000A of the Internal Revenue Code
			 of 1986, as added by the Patient Protection and Affordable Care Act, is amended
			 by adding at the end the following new subsection:
			
				(h)TerminationThis section shall not apply with respect
				to any month beginning after the date of the enactment of this
				subsection.
				.
		
